               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

United States of America,

                   Plaintiff,                           4:19-CR-3038

vs.                                               TENTATIVE FINDINGS

Thomas W. Hird,

                   Defendant.

      The Court has received the revised modified presentence investigation
report in this case. The defendant has filed a sentencing statement (filing 179)
taking issue with the presentence report.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
         (c)     impose upon the United States the burden of proof on all
                 Guidelines enhancements;

         (d)     impose upon the defendant the burden of proof on all Guidelines
                 mitigators;

         (e)     depart from the advisory Guidelines, if appropriate, using pre-
                 Booker departure theory; and

         (f)     in cases where a departure using pre-Booker departure theory is
                 not warranted, deviate or vary from the Guidelines when there is
                 a principled reason justifying a sentence different than that called
                 for by application of the advisory Guidelines, again without
                 affording the Guidelines any particular or "substantial" weight.

2.       The defendant's sentencing statement (filing 179) objects to the
         presentence report in two respects.1 First, the defendant objects to the
         presentence report's reliance on conduct from the 2012 and 2013 tax
         years, because that conduct was also the basis for the two charges of
         which the defendant was acquitted. Filing 179 at 3-4; see filing 158 at 2.
         The Court is aware that it may use a defendant's relevant conduct in
         sentencing if it finds by a preponderance of the evidence that the conduct
         occurred, even if that conduct formed the basis of a criminal charge on
         which a jury acquitted the defendant. United States v. Szczerba, 897 F.3d


1   The defendant also raises several issues relating to the investigation, discovery disclosures,
and trial proceedings. See filing 179 at 1-5. Many of those arguments could be raised in an
appeal after sentencing, but don't bear on the Court's current task: the appropriate sentence
to impose on the counts of which the jury found the defendant guilty. The Court will consider
them only to the extent they're relevant to the Court's assessment of the § 3553(a) factors.


                                               -2-
929, 942 (8th Cir. 2018); see United States v. Ruelas-Carbajal, 933 F.3d
928, 930 (8th Cir. 2019); United States v. Peithman, 917 F.3d 635, 654
(8th Cir.), cert. denied, 140 S. Ct. 340 (2019). It is not, however, the
undersigned's practice to do so. With that said, the Court will make its
finding on this issue at sentencing based on the trial record.

Second, the defendant objects to being accused of lying, which the Court
understands to be an objection to the two-level adjustment for
obstruction of justice. Filing 179 at 4-5. U.S.S.G. § 3C1.1 calls for a 2-
level increase in the offense level if "the defendant willfully obstructed
or impeded, or attempted to obstruct or impede, the administration of
justice with respect to the investigation, prosecution, or sentencing of the
instant offense of conviction" and the obstruction related to the offense
of conviction and any relevant conduct or a closely related offense. See
United States v. Gomez-Diaz, 911 F.3d 931, 935 (8th Cir. 2018).
Obstructive conduct may include perjury, destroying or concealing
evidence, or providing materially false statements to a judge, law
enforcement officer (if that significantly impeded the investigation), or
probation officer. See § 3C1.1 cmt. n.4.

For an obstruction of justice adjustment to be based on perjury, the Court
must make a finding that encompasses all of the factual predicates for a
finding of perjury, and it's preferable for the Court to address each
element in a separate and clear finding. See Gomez-Diaz, 911 F.3d at
936. "Perjury" is (1) false testimony under oath, (2) concerning a material
matter, (3) with the willful intent to provide false testimony (as opposed
to confusion, mistake, or faulty memory). See United States v. Dunnigan,
507 U.S. 87, 94 (1993); United States v. Reed, 978 F.3d 538, 544 (8th Cir.



                                -3-
         2020). And the government must show those elements by a
         preponderance of the evidence. See United States v. Felicianosoto, 934
         F.3d 783, 787 (8th Cir. 2019), cert. denied, 140 S. Ct. 2644 (2020).
         Accordingly, the Court will also resolve this issue at sentencing based on
         the trial record and additional evidence submitted.2

3.       Except to the extent, if any, that the Court has sustained an objection,
         granted a motion, or reserved an issue for later resolution in the
         preceding paragraph, the parties are notified that the Court's tentative
         findings are that the presentence report is correct in all respects.

4.       If any party wishes to challenge these tentative findings, that party
         shall, as soon as possible (but in any event no later than three (3)
         business days before sentencing) file with the Court and serve upon
         opposing counsel an objection challenging these tentative findings,
         supported by a brief as to the law and such evidentiary materials as are
         required, giving due regard to the local rules of practice governing the
         submission of evidentiary materials. If an evidentiary hearing is
         requested, such filings should include a statement describing why a
         hearing is necessary and how long such a hearing would take.



2   This is not meant to encourage the parties to present additional evidence, or to "retry" this
case. The Court is very familiar with this case from the trial record, and heard from the
defendant and the case agent (among many others) at trial. The issues presented here were
well-contested at trial and, in the Court's view are ripe for disposition without additional
evidence. But at the very least, any additional evidence should be narrowly focused on
information relevant to the Guidelines calculation and § 3553(a) factors, and the Court may
help the parties narrow their focus if it proves necessary. See United States v. Jones, 643 F.3d
275, 277 (8th Cir. 2011); United States v. Delpit, 94 F.3d 1134, 1154 (8th Cir. 1996).


                                               -4-
5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 29th day of June, 2021.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge




                                    -5-
